Citation Nr: 1417365	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-02 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos or, in the alternative, claimed as secondary to service-connected asbestos-related pleural disease with fibrosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to November 1962.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claim of entitlement to service connection for COPD and pleural disease with fibrosis.  He perfected a timely appeal to that decision.  

On June 25, 2010, the Veteran appeared and offered testimony at a hearing before the undersigned Acting Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

In January 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2013).  The requested opinion, dated in May 2011, has been provided and associated with the Veteran's VA claims folder.  

In July 2011, evidence was associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).   

In a decision dated in October 2011, the Board denied entitlement to service connection for COPD and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In its Order dated in May 2012, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties requesting that the Court vacate the Board's October 2011 decision and remand the appeal to the Board for further proceedings.  

In January 2013, the Board remanded this matter to obtain additional evidence in accordance with the actions requested by the Joint Motion.  A supplemental statement of the case (SSOC) was issued in February 2013.  In August 2013, the Board again remanded the case for further evidentiary development.  Another SSOC was issued in November 2013.  

FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's currently diagnosed COPD is not related to service, to include as secondary to asbestos exposure and service-connected asbestos-related pleural disease with fibrosis.  

CONCLUSION OF LAW

COPD was not incurred in, or aggravated by, active military service, to include as due to asbestos exposure and service-connected asbestos-related pleural disease with fibrosis.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  


Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in January 2007, February 2007, May 2007, August 2007 and November 2007 which were issued prior to the RO decision in January 2008.  An additional letter was issued in January 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the hearing the undersigned identified the issue, sought information as to the onset of the claimed condition and the claimed in-service asbestos exposure.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c) (2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided a rationale for their conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding the issue decided herein for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Factual background.

The Veteran served on active duty from February 1959 to November 1962.  The enlistment examination, dated in September 1958, was negative for any complaints, findings or diagnoses of a respiratory disorder.  In June 1961, the Veteran reported a history of having a cold and productive cough for the past two weeks; however, no diagnosis was noted.  On the occasion of a separation examination in November 1962, clinical evaluation of the lungs and chest was normal, and a photoflourographic chest x-ray was negative.  

The Veteran's application for compensation (VA Form 21-526) was received in January 2007.  Received in March 2007 was a statement in support of claim (VA Form 21-4138), wherein the Veteran indicated that he worked in close proximity to steam pipes which were coated with asbestos in the engine rooms of the various ships to which he was assigned.  The Veteran stated that asbestos dust filled the air aboard the ships.  

Of record is a medical statement from Dr. A. B., dated in September 2007, indicating that the Veteran has been under his care since July 2006 for severe COPD, surveillance of a pulmonary nodule, and asbestos-related pleural disease and the presence of some fibrosis on CT scan which may also be due to asbestos exposure.  

Received in September 2007 were reports of VA diagnostic studies, performed during the period from July 2006 to August 2006.  A CT scan of the chest, dated in July 2006, revealed extensive bilateral pleural plaques, consistent with prior asbestos exposure.  A pulmonary function test (PFT), conducted in July 2006, revealed severe obstructive lung disease; a restrictive defect was also present, as well as moderate reduction of diffusing capacity.  A CT scan of the chest, performed in August 2007, revealed no change in the 7 mm left upper lobe pulmonary nodule; R/O asbestos exposure unchanged; and fibrotic changes and linear atelectatic densities in the lingula.  

Received in December 2007 were treatment reports from Holy Name hospital, dated from March 2001 to December 2006.  These records show that the Veteran was admitted to the hospital through the emergency room in March 2001 for exacerbation of his asthma.  At that time, the Veteran indicated that he had a long history of nicotine dependence of at least one and a half packs for per day for 45 years.  The impression was exacerbation of COPD with an underlying CO lung disease.  

In another medical statement from Dr. A. B., dated in March 2008, he noted that the Veteran was under his care for treatment of COPD and was being followed with CT scan of the chest for a pulmonary nodule.  Dr. A. B. reported that the CT scan of the chest revealed pleural nodularity and pleural calcification, pleural based fibrotic changes, as well as fibrotic scar and atelectatic density.  Dr. A. B. stated that those changes are likely due to previous asbestos exposure.  In addition, pulmonary function testing revealed a severe obstructive defect with concomitant restrictive defect.  Dr. A. B. opined that the obstructive defect is consistent with the Veteran's history of smoking and the restrictive defect may reflect changes due to asbestos exposure.  

The Veteran was afforded a VA compensation examination for respiratory diseases in April 2008.  At that time, it was reported that the Veteran worked as a police officer for seven years, then an electrician for 50 years following which he retired in 1995.  He was exposed to asbestos working in the engine room in the Navy for three years.  It was also reported that the Veteran smoked one pack of cigarettes per day for forty years before quitting in 2007.  It was further noted that the Veteran has a history of severe COPD and pulmonary nodules on CAT scan.  The Veteran has asbestos related fibrotic changes/pleural disease on CT scan.  The examiner noted that the Veteran started having shortness of breath in 2001; he was last hospitalized in March 2001 for COPD exacerbation.  The Veteran denied any history of malignancy, pulmonary or otherwise.  The pertinent diagnoses were COPD, the Veteran has residuals of above; and pulmonary asbestosis.  The examiner stated that the Veteran has pulmonary asbestosis and asbestos related disease; he also has some parenchymal involvement due to asbestos exposure.  The examiner opined that the Veteran's COPD is not related to asbestos exposure; he explained that asbestos exposure does not cause COPD.  The examiner also stated that the Veteran's COPD is due to his tobacco usage in the past and cigarette smoking.  The examiner observed that cigarette smoking is the most common cause of the development of COPD of this degree.  The predominance of the Veteran's respiratory disability is caused by the Veteran's COPD and not by his asbestos related respiratory disorder.  The Veteran had minimal fibrotic disease.  The examiner further noted that the PFT findings reflect impairment due to COPD; and, there is minimal, if any, contribution by the Veteran's pulmonary asbestosis.  

Also of record is a medical statement from Dr. Maria Capo, dated in May 2008, indicating that the Veteran has severe COPD and asbestosis.  Dr. Capo stated that the Veteran's PFT shows restrictive disease secondary to his asbestosis, which is confirmed by CT scans.  Dr. Capo stated that the Veteran's COPD is probably related to smoking.  

In another statement, dated in June 2008, Dr. A. B., stated that the Veteran has been under his care since July 2006 for severe chronic obstructive pulmonary disorder (COPD), surveillance of a pulmonary nodule, and asbestos-related pleural disease with some fibrosis noted on CT scan which may also be due to asbestos exposure.  He has significant exercise limitation due to his chronic dyspnea and requires medicine around the clock to control his symptoms.  Dr. A. B. stated that the Veteran's pulmonary function testing shows severe obstructive defect, likely from COPD, and a concomitant restrictive defect, possibly from asbestos exposure.  

In October 2009, the Veteran's claims folders and electronic records were reviewed by a VA doctor for an opinion regarding the etiology of his respiratory disorder.  The examiner noted that the Veteran's CAT scan does show persistent bibasilar parenchymal changes.  He had plaques and pleural calcification and pleural nodularity.  He noted that the Veteran served in the United States Navy from 1959 to 1962 and is conceded to have had high probability of asbestos exposure at that time.  Given that, it is as likely as not that the Veteran's diagnosed asbestos-related pleural disease with fibrosis is related to the conceded asbestos exposure during military service.  The examiner explained that the Veteran was in the military in a time frame where exposure to asbestos would have caused disease at this point.  However, the Veteran also has COPD and, as he stated in the previous examination, the predominance of the Veteran's respiratory disability is caused by the COPD and not by the asbestos-related disorder.  The examiner stated that the Veteran's abnormal PFT results are not due to or caused by the asbestos-related pleural disease; rather, he stated that all of the abnormal results are due to COPD.  The examiner noted that there was no functional impairment caused by the asbestos-related disease.  The examiner further noted that the Veteran has a long-standing smoking history.  The examiner observed that the COPD is the Veteran's predominant disability and that is what he is being treated for and not asbestosis.  

Received in March 2010 was a statement from Dr. Walter Strauss, dated in March 2010, indicating that the Veteran was being followed in the pulmonary clinic.  Dr. Strauss reported that a chest CAT scan shows bilateral calcified pleural plaques from asbestos exposure.  Dr. Strauss noted that the Veteran worked with asbestos in ships' engine rooms while serving in the Navy.  

At his personal hearing, the Veteran maintained that he had no lung problems prior to service.  The Veteran reported that he developed the lung problems after serving three and a half years in the engine room aboard the ships.  The Veteran stated that the Navy uses asbestos wrapping around the steam pipes in all the engine rooms and boiler rooms; therefore, the air was constantly filled with asbestos, dust and residue.  The Veteran related that, after spending three and a half years, eight to ten hours a day, six days a week ingesting that air, it caught up with him and his back is now reacting to it.  The Veteran indicated that he was diagnosed with COPD in March 2000 when he was admitted to Holy Name hospital.  The Veteran maintained that, while a doctor has not indicated that his COPD is related to his pleural disease, without the military service, he would not have been exposed to an environment which would have caused the disease he suffers today.  

In May 2011, Dr. Horace M. DeLisser, an Associate Professor of Medicine provided an opinion.  Dr. DeLisser noted that the Veteran has pulmonary function and radiographic evidence of chronic obstructive pulmonary disease (COPD).  Dr. DeLisser stated that the Veteran's COPD was caused by his very significant history smoking, more than 40 packs a year for years.  Dr. DeLisser also reported that the Veteran has calcified pleural plaques, which are evidence of past asbestos exposure, but are not a manifestation of a disease.  He noted that pleural plaques are not associated with, or a cause of symptoms.  It should be noted that the Veteran does not have radiographic evidence of parenchymal changes indicative of asbestosis.  Consequently, Dr. DeLisser concluded that the Veteran's asbestos-related pleural disease did not cause or contribute to the development of his COPD and did not aggravate this condition.  Dr. DeLisser stated that he held these opinions to a reasonable degree of medical certainty and reserved the right to change them if additional information is provided.  

In November 2013, the Veteran's file was referred to a VA examiner for review and an opinion regarding the etiology of the COPD.  It was noted that the Veteran gave a history of being exposed to asbestos while working onboard the cruiser in the engine room.  He stated that exposure was due to being around engines, pipes and other parts that contained asbestos.  The VA examiner noted that the Veteran did not have any respiratory complaints that required intervention in the military.  Since leaving military service, he started to develop shortness of breath and chronic coughs around 2002.  He was noted to have significant smoking history and, in July 2006, Dr. Strauss reinforced that he should stop smoking.  He had imaging studies with chest x-ray and CT scans of the chest which showed small lingular nodule and bilateral pleural plaques.  In a report, dated July 7, 2006, it was noted that the Veteran had smoked for 52 years with 1.5 pack per day on average; he continued to smoke until 2009-2010, documented by Dr. Zeeshan Kahn report dated March 13, 2013.  The Veteran had been seen on a regular basis by pulmonary staff at East Orange VA and had periodic CT scans done for evaluation of left upper lobe nodule, which has been unchanged.  CT scan results from 2/27/2009, 8/4/2009, 1/8/2010, 8/17/2011 and 5/20/2013 were reviewed and showed no interval changes from prior studies.  There were presence of asbestos plaques, which were suggestive of previous asbestos exposure, but there was no evidence of pulmonary fibrosis or radiographic changes suggestive of asbestosis.  There is no history of malignancy.  

The examiner noted that the Veteran's current conditions include COPD and asbestos related pleural plaques.  The examiner stated that the condition claimed is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that the Veteran had significant smoking history, with 78 pack plus year history.  The examiner stated that the Veteran's COPD is related to the significant smoking history.  He also stated that the COPD is less likely related to asbestos plaques.  The Veteran had evidence of previous asbestos exposure with pleural plaques seen on imaging studies, but there is no evidence of asbestosis.  The examiner explained that pleural plaques does not cause changes on pulmonary function and, therefore, does not impair lung function.  The examiner concluded that, as there is no impairment caused by pleural plaques, the COPD condition is less likely to be aggravated by the asbestos related plaques.  

III.  Legal Analysis.

Service connection may be awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1131 (2013).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

Service connection may also be established for disability that is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

The provisions of 38 C.F.R. § 3.310 indicate, in pertinent part, that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

There are no statutes specifically dealing with asbestos and service connection for asbestos related diseases and the Secretary of VA has not promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims. See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. (hereinafter M 21-1MR). In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims. See VAOPGCPREC 4-2000.  

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See M 21-1MR. When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.  

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi.  

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  This is significant considering that, during World War II, several million people were employed in shipyards and U.S. Navy Veterans were exposed to asbestos since it was used extensively in military ship construction.  Many of these people have only recently come in for medical attention because the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Also of significance is that the exposure to asbestos may be brief, (as little as a month or two) or indirect (bystander's disease).  

The Manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease. It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.  

In July 1998, the Internal Revenue Service Restructuring and Reform Act of 1998 was enacted into law. In pertinent part, that act prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a veteran during military service.  See, 38 U.S.C.A. § 1103 (West 2002).  To the extent that the Veteran's disabilities are related to his history of tobacco use, including while in service, service connection for disability on the basis that it is attributable to the use of tobacco products during active service is prohibited by law.  38 U.S.C.A § 1103(a) (West 2002); 38 C.F.R. § 3.300(b) (2013). 

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Review of the Veteran's service records reflects that, indeed, he was assigned to work in the engine rooms of several Navy ships during his service, to include the U.S.S. Northampton, the U.S.S. Macon, the U.S.S. Providence, the U.S.S. Newport News and the U.S.S. Great Sitkin.  As such, exposure to asbestos was conceded by the RO in the January 2008 and December 2009 rating decision which denied the present claim and granted the Veteran's claim for asbestos-related pleural disease with fibrosis, respectively.  

The Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed COPD is not related to service, to include as secondary to asbestos exposure and service-connected pleural plaques.  The Veteran's service medical records are negative for any diagnosis of a respiratory disability.  While the Veteran has a current diagnosis of COPD, there is no medical evidence of record that COPD was diagnosed prior to March 2001, approximately 39 years after separation from service.  In addition, the Veteran himself has reported that COPD was first diagnosed in about 2001.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In addition, the preponderance of the competent evidence of record shows that the Veteran's currently diagnosed COPD is not related to service.  The majority of the medical opinions of record addressing the etiology of the Veteran's currently diagnosed COPD, including the April 2008 VA examination, the October 2009 VA medical opinion, the medical statement from Dr. Capo, the May 2001 medical expert opinion and the October 2013 VA respiratory diseases examination report, are in agreement that the COPD was not caused or aggravated by service, asbestos exposure, or his service-connected pleural plaques.  Rather, in April 2008, a VA examiner opined that the Veteran's COPD is not related to asbestos exposure; he explained that asbestos exposure does not cause COPD.  The examiner also stated that the Veteran's COPD is due to his tobacco usage in the past and cigarette smoking.  The examiner observed that cigarette smoking is the most common cause of the development of COPD of this degree.  In May 2008, Dr. Capo stated that the Veteran has COPD that is probably related to smoking.  In a medical expert opinion, dated in May 2011, Dr. DeLisser explained that the Veteran's COPD was caused by his very significant history smoking, more than 40 packs a year for years.  Dr. DeLisser concluded that the Veteran's asbestos-related pleural disease did not cause or contribute to the development of his COPD and did not aggravate this condition.  Dr. DeLisser stated that he held these opinions to a reasonable degree of medical certainty and reserved the right to change them if additional information is provided.  More recently, in November 2013, a VA examiner again reviewed the Veteran's files and opined that the Veteran's COPD is related to the significant smoking history.  He also stated that the COPD is less likely related to asbestos plaques.  The examiner explained that pleural plaques does not cause changes on pulmonary function and, therefore, does not impair lung function.  The examiner concluded that, as there is no impairment caused by pleural plaques, the COPD condition is less likely to be aggravated by the asbestos related plaques.  The opinions were generally based on medical conclusions that COPD is medically unrelated to pleural plaques and asbestos exposure.  

The only medical evidence of record which provide opinions relating the Veteran's COPD to military service is a medical statement from Dr. A. B., dated in June 2008, wherein he stated that the Veteran's pulmonary function testing shows severe obstructive defect, likely from COPD, and a concomitant restrictive defect, possibly from asbestos exposure.  However, this opinion is speculative in nature and couched in terms of uncertainty ("may also be" and "possibly").  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611   (1992). As such, these opinions have little probative value.  

The Veteran has also submitted internet articles describing the effects of exposure to asbestos.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a) (1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, the Internet article submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case.  As such, the treatise evidence submitted by the Veteran is of no probative value.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert and Tirpak, both supra.  

The Veteran has stated that he was exposed to asbestos during service.  The Veteran's statements are competent evidence to report such exposure.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191   (2007).  In addition, VA has already concluded that the Veteran was exposed to asbestos during military service, and service-connection is already in effect for a respiratory disorder, namely pleural plaques, which were found to be secondary to this asbestos exposure.  Accordingly, the Board accepts the Veteran's claim that he was exposed to asbestos during service.  

As noted above, however, despite the Veteran's claim that his currently diagnosed COPD is related to his asbestos exposure, the medical evidence of record which has addressed this point unanimously states that his COPD was not caused or aggravated by his asbestos exposure or his service-connected pleural plaques.  Instead, the medical evidence of record has clearly and consistently states that the Veteran's COPD is attributed to a long history of smoking.  Significantly, in his March 2008 statement, A.B., D.O. more definitively stated that the Veteran's obstructive respiratory defect was "consistent with the Veteran's history of smoking.  Likewise, the April 2008 VA examiner, M.P.C., M.D. and the May 2011 VHA examiner opined that the Veteran's COPD was more likely than not due to his 40-year history of smoking a pack of cigarettes per day.  As noted above, service connection may not be awarded for disabilities that are the result of usage of tobacco products.  See 38 U.S.C.A. § 1103 (West Supp. 2013); 38 C.F.R. § 3.300 (2013).  

To the extent the Veteran argues that he has experienced symptomatology associated with his COPD continually since his discharge from service in 1962, the Board recognizes that the Veteran is competent to testify as to his observable symptoms.  See Barr and Layno, both supra.  However, the credibility of his account is suspect.  In this regard, the first instance of treatment for COPD is in a March 2001 private treatment record from Holy Name hospital wherein the Veteran reported that the symptoms came on over the "last five days."  The Board notes this substantial time gap (nearly 39 years) between the Veteran's separation from service and the first instance of post-service treatment for COPD.  The Court has held that there is no chronicity where a claimant failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The Board finds that the Veteran's own account of the onset of symptoms in 2001 is at odds with his current account of symptoms for decades.  The Board puts more weight on the account given his physician in 2001, as it was for treatment purposes, and not for the purpose of seeking compensation.  

In short, any contentions by the Veteran that he experienced symptomatology associated with COPD continually are not credible in light of the negative findings of such disability during service and the lack of objective evidence of any such symptomatology for decades after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Accordingly, service connection cannot be established by continuity of symptomatology as to this condition.  

In short, for reasons expressed immediately above, the claim of service connection for COPD must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

ORDER

Service connection for COPD, to include as due to exposure to asbestos, or in the alternative, claimed as secondary to service-connected asbestos-related pleural disease with fibrosis, is denied.  


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


